Elmer, J.
I concur in the views expressed by the Chancellor and the Chief Justice, in regard to the facts of this case. The result in my opinion is, that the father is entitled to the possession and control of his children over the age of seven *390years, except that considering the age and sex of the eldest daughter, I think she should be permitted to choose with whom she will reside.
As the appellant, when he was deprived of his children, was, and still is domiciled in the city of Philadelphia, I do not think that o.ur statutes necessarily apply to this case. If he had sought only, by means of a habeas corpus, to free his children from illegal restraint, he would have been entitled to such action by the Chancellor or a judge, and should have been protected in taking them to the place from whence they came, leaving their future disposition to be settled by the tribunals of that place. But he has appealed to the special power of the Court of Chancery of this state to regulate the condition of infants, and put his case on our laws. Under these circumstances, I concur in the decisions, that the youngest child shall for the present continue with the mother; and although I do not dissent from the decree ordered by the majority of the court, directing that the next oldest boy remain with her for the present, I think it right to say that I should have been better satisfied if he also had been committed to the custody of his father.